DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 have been canceled by the applicant as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2022.
Upon further consideration, the requirement for species election regarding photoresist components and ligands has been withdrawn. 

Claim Status
	Claims 1-15 and 21-25 are under examination.
	Claims 16-20 have been canceled.  

Specification
The disclosure is objected to because of the following informalities:  
At [0071], “In some embodiments, the organometallic” is an incomplete statement and should be removed or clarified.  
Appropriate correction is required.

Claim Objections
Claim 23 is objected to because of the following informalities:
In Claim 23, “into contact with the substrate” should be “into contact with the heating element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (US 20170029547 A1, published 2017).
	Regarding claims 1-5, Hatakeyama teaches a patterning process with a resist composition over a substrate, exposure to radiation, and development with a developer [claim 16]. Hatakeyama also teaches a post exposure bake (PEB) performed at 50% relative humidity at 85-90°C, for 60 seconds [202-203].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11-13, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 20170029547 A1, published 2017) in view of Michaelson (US 20080032426 A1, published 2008) and Schmitz (US 5272112 A, published 1993).
Regarding claims 8, 11-13, 21, and 24-25, Hatakeyama teaches a patterning process with a resist composition over a substrate, exposure to radiation, and development with a developer [claim 16]. Hatakeyama also teaches a post exposure bake (PEB) performed at 50% relative humidity at 85-90°C, for 60 seconds and a pre-exposure bake for 60 seconds [202-203].  Hatakeyama teaches flowing air into the PEB chamber at 2 L/min by a precisely control humidity-supplying apparatus [203]. It would be obvious to a person of ordinary skill in the arts that the supplied air would flow over the resist layer. It would also be obvious that the apparatus controlling the flow rate would involve measuring the flow rate and ensuring it remains within an upper and lower threshold. Similarly, since the humidity is controlled, it would also involve measuring the humidity and ensuring the humidity remains within an upper and lower threshold. Hatekeyama does not teach the use of a showerhead positioned above the resist layer to distribute the humidity-controlled air. Michaelson teaches the use of a showerhead opposite the wafer to distribute a gas [125-127, fig 9].  Michaelson also teaches that the gap between the wafer and showerhead can be adjusted to optimize the process. Schmitz further teaches a showerhead distanced 25mm above the wafer [col 7, line 57], though it would be obvious to try adjusting the gap distance between 1-25mm in order to optimize the process as taught by Michaelson. It would also be obvious to adapt the showerhead of Michaelson to the method of Hatakeyama in order to enable radial control of the gas flow rate for uniform evaporation from the substrate as taught by Michaelson [0125].

Claims 6-7, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 20170029547 A1, published 2017) in view of Michaelson (US 20080032426 A1, published 2008) and Schmitz (US 5272112 A, published 1993) as applied to claims 1-5, 8, 11-13, 21, and 24-25 above, and further in view of Oikawa (JP H05109697 A, published 1993) and Kise (JP H06275509 A, published 1994).
Regarding claims 6-7, 14-15, and 22-23, Hatakeyama does not teach supporting the substrate above the heating element during the PEB. Oikawa teaches a proximity bake, where the wafer is held above a heating element [translated Page 2, paragraph 3]. Oikawa teaches an example where PEB is performed 0.5mm above the hot plate for 15 seconds. Kise teaches sequentially performing a proximity bake then a contact bake, where the wafer is in contact with the hot plate, in order to prevent the substrate from being heated rapidly and warping [0004, 0030]. It would be obvious to a person of ordinary skill in the arts that applying the baking methods of Oikawa and Kise to the method of Hatakeyama would have predictable and comparable resulting resist patterns.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 20170029547 A1, published 2017) as applied to claims 1-5 above, and further in view of Nagai (US20090069521A1, published 2009).
	Regarding claims 9-10, Hatakeyama teaches a polymer and a photoacid generator (known photoactive compound in the art) [abstact]. However, Hatakeyama does not teach metal particles or ligands. Nagai teaches a sulfonic acid derived compound and metal ion useful for synthesizing a radiation sensitive resin [abstact], which aligns with the instant claim ligand and metal particles. It would be obvious to a person of ordinary skill in the arts that applying the compound of Nagai to the method of Hatakeyama would produce similar and comparable patterned photoresist layers.

Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180164689 A1, US 20080220379 A1, US 6040120 A and US 6002108 A teach similar humidity controlled PEB processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 1737          /DUANE SMITH/                                                     Supervisory Patent Examiner, Art Unit 1737